Citation Nr: 0431352	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-00 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee and ankle.

2.  Entitlement to service connection for osteomyelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, that denied the veteran's claims of 
entitlement to service connection for arthritis of the right 
knee and ankle and for osteomyelitis.  The veteran disagreed 
with this decision in January and February 2002.  A Statement 
of the Case was issued to the veteran and his service 
representative in October 2002.  The veteran perfected a 
timely appeal when he filed a substantive appeal (VA Form 9) 
in November 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the Board observes that, at the veteran's most 
recent VA joints examination in November 2000, the VA 
examiner stated that the veteran's claims folder was not 
available for review.  She also stated that, although x-rays 
of the veteran's right knee and right ankle had been taken 
that same day, copies of those 
x-rays also were not available for review.  She rendered a 
speculative opinion, which she stated was based on the 
veteran's reported history.  As a review of the claims 
folder, and service medical records in particular is crucial 
to determining the etiology of the current disorder, the 
Board is of the opinion that a remand for a VA examination 
that includes a review of the claims file is warranted.  

In this regard, the Board observes that the veteran's claims 
folder must be forwarded to the VA examiner(s) for review 
before the requested VA joints examination.  Additionally, 
because the veteran has submitted multiple copies of his 
separation physical examination in November 1970, which are 
inconsistent with the originals in the folder, the Board 
requests that the VA examiner(s) review the veteran's 
original service medical records, not the unverified copies 
provided by the veteran.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the nature, 
extent, and etiology of his claimed 
arthritis of the right knee and ankle and 
his claimed osteomyelitis.  The veteran's 
claims folder must be sent to the 
examiner for review prior to the 
examination.  Request that this 
examination include all standard studies 
and tests.  

The examiner should conduct this 
examination and, based on the examination 
results, a review of the medical evidence 
of record (including the veteran's 
original service medical records, not the 
unverified copies submitted by the 
veteran), and sound medical principles, 
provide an opinion regarding the nature, 
extent, and etiology of the veteran's 
claimed arthritis of the right knee and 
ankle and his claimed osteomyelitis.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  Then, the RO should re-adjudicate the 
veteran's claims of entitlement to 
service connection for arthritis of the 
right knee and ankle and for 
osteomyelitis in light of all relevant 
evidence and pertinent legal authority.  
The RO should provide adequate reasons 
and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

3.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


